Citation Nr: 0106848	
Decision Date: 03/08/01    Archive Date: 03/16/01	

DOCKET NO.  96-37 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether the veteran has submitted new and material 
evidence to reopen a claim of entitlement to service 
connection for tinnitus.

2.  Whether the veteran has submitted new and material 
evidence to reopen a claim of entitlement to service 
connection for hearing loss.

3.  Whether the veteran has submitted new and material 
evidence to reopen a claim of entitlement to service 
connection for a back disability.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1968.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a May 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.

The issue of entitlement to service connection for headaches 
was initially included in the veteran's appeal, but this 
benefit was fully granted in an April 1999 rating decision.  
In addition, at the veteran's January 2001 Central Office 
hearing before the undersigned, he indicated he wished to 
withdraw the claims for entitlement to service connection for 
a skin disorder, hypertension, and heart disease, including 
valve replacement, as well as for hearing loss and back pain.  
However, in his written withdrawal submitted that same day, 
the veteran withdrew only the issues of entitlement to 
service connection for skin disorder, hypertension and heart 
disease.  Therefore, the issues of whether the veteran has 
submitted new and material evidence to reopen his claims for 
entitlement to service connection for hearing loss and a back 
disorder will be discussed in the following decision.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.  

2.  Service connection for hearing loss and tinnitus was 
initially denied in a November 1972 rating decision; the 
veteran was notified of this decision in December 1972 and 
did not appeal.

3.  In October 1987, the veteran again tried to reopen his 
claim for hearing loss and raised the claim of entitlement to 
service connection for a back disorder.

4.  Service connection for a back disorder was denied in a 
November 1987 rating decision and the veteran was notified 
the following month of this decision and of his need to 
submit new and material evidence to reopen his claim for 
hearing loss; the veteran did not appeal this decision.

5.  The evidence received since the November 1972 rating 
decision consists of evidence that is either cumulative or 
redundant or does not bear directly or substantially on the 
veteran's claims of entitlement to service connection for 
tinnitus and hearing loss and is not so significant that it 
must be considered to decide fairly the merits of these 
claims.  

6.  The evidence received since the November 1987 rating 
decision consists of evidence that bears directly or 
substantially upon the veteran's claim of entitlement to 
service connection for a back disability and is so 
significant that it must be considered to decide fairly the 
merits of the claim.

7.  There is no competent medical evidence etiologically 
linking the veteran's current back disability to his service 
or any inservice injury.

8.  The veteran is not currently diagnosed with PTSD.


CONCLUSIONS OF LAW

1.  The November 1972 rating decision denying service 
connection for hearing loss and tinnitus and the November 
1987 rating decision denying service connection for a back 
disorder are final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2000).

2.  New and material evidence has not been submitted to 
reopen the claims of entitlement to service connection for 
tinnitus and a hearing condition.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (2000).  

3.  New and material evidence has been submitted to reopen 
the claim of entitlement to service connection for a back 
disability.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2000).

4.  A back disability was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1153 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified at 
38 U.S.C. § 5107); 38 C.F.R. §§ 3.102, 3.303 (2000).

5.  PTSD was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1101, 1110, 1153 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified at 
38 U.S.C. § 5107); 38 C.F.R. §§ 3.102, 3.303 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence to Reopen Claims for Service 
Connection for Tinnitus, Hearing Loss and Low Back Condition

Factual Background

In a November 1972 rating decision, the RO denied service 
connection for tinnitus and a hearing loss on the basis that 
there was no evidence that his current conditions were caused 
or aggravated by his service.  The veteran was advised of the 
RO's decision the following month and his right to submit 
additional evidence on the matter.  He did not reply.  

The evidence of record at the time of the November 1972 
decision included the veteran's DD Form 214, that listed his 
military occupational specialty as a clerk typist.  Also of 
record were service medical records that showed no evidence 
of any complaints, findings, treatment or diagnoses for 
tinnitus or hearing loss.  On the August 1968 report of 
medical history, it was indicated that he did not experience 
any ear trouble or hearing loss.  The accompanying separation 
examination report noted his hearing to be in the normal 
range, as noted below.




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
15
LEFT
5
5
5
5
5

Also of record at that time was the July 1972 VA audiological 
examination.  At the time of the examination, the veteran 
gave a history of having had no hearing problems before 
service and having been exposed to gunfire during service.  
He complained of intermittent ringing in his right ear, but 
denied any in his left ear.  He believed he could hear well 
from both ears.  He was diagnosed with intermittent tinnitus 
aurium in his right ear.  The certified audiometric 
examination results were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
5
35
LEFT
0
0
0
0
20

There was 96 percent speech recognition in the right ear and 
94 percent speech discrimination recognition in the left ear.

At the time of the November 1987 rating decision, the only 
evidence of record was the veteran's service medical records.  
These records show no complaints, findings, treatment or 
diagnosis with regard to any back disability.  

Evidence submitted after the November 1987 rating decision 
includes VA treatment records dating from September to 
October 1987 wherein the veteran related a 15 to 20-year 
history of chronic low back pain radiating into the lower 
extremities.  The veteran stated that he had injured his back 
in 1967 during service.  The diagnosis was chronic mechanical 
low back pain and possible lumbar root syndrome.  

Also added to the record are treatment records from Medical 
Associates of Cambridge, dating from February 1993 to 
February 1997, which show that he denied any back pain in 
October 1993.  He first complained of low back pain of 4 to 5 
days' duration in July 1994.  The assessment was back pain 
related to osteoarthritis.  The veteran again complained of 
back pain in March 1995 and was diagnosed with back pain due 
to sciatica and osteoarthritis. A June 1997 bone scan  of the 
veteran's back showed no intense uptake in the lumbar spine.  
There were some degenerative changes noted.  

The veteran's testimony at a November 1996 personal hearing 
is also of record.  During his hearing, the veteran testified 
that he injured his back when he jumped off a bunker during a 
mortar attack.  He had no recollection of who treated him for 
his back or how soon he was treated after service.  

A November 1998 VA audiological examination report was also 
added to the record.  The examiner notes the veteran's 
history of having been in close proximity to a mortar 
explosion which caused ringing in his ears and suspected 
hearing loss.  The examiner further noted that there was no 
evidence of any relevant inservice complaints after reviewing 
of the veteran's claims file and that there was no evidence 
of such complaints until four years later.  The audiometric 
examination shows pure tone thresholds as follows:




HERTZ




500
1000
2000
3000
4000
Ave.
RIGHT
15
15
15
35
70
34
LEFT
20
15
15
25
55
28

The veteran had speech recognition of 100 percent in the 
right ear and 96 percent in his left ear.  The diagnosis was 
bilateral high-frequency sensorineural hearing loss and it 
was noted that the veteran had no tinnitus complaints at the 
time.

A November 1998 VA orthopedic examination report shows the 
veteran's claims file had been reviewed and his history of an 
inservice back injury.  The diagnosis was residual injury to 
the lumbosacral spine.  

During his January 2001 hearing before the undersigned, the 
veteran testified that, during his service while standing 
guard duty, mortar shells hit in close proximity to his 
location.  The next day, he had ringing in his ears and a 
medic told him that it was understandable, to return to work 
and it would dissipate.  The veteran testified that the 
ringing got worse after his return to the United States and 
that a VA doctor told him he was going deaf and to stay away 
from noisy jobs.  He stated that he first went to VA for 
problems with ringing in his ears in 1971 or 1972.  The 
veteran believed that all of his relevant medical records 
were on file at that time.  

Private and VA treatment records for unrelated disabilities 
were also added to the record.

Analysis

As stated above, the RO originally denied service connection 
for tinnitus and hearing loss in a November 1972 rating 
decision and also denied service connection for a back 
disability in a November 1987 rating decision.  Since the 
veteran did not appeal either decision, they are final.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.150(d), 20.200, 20.302, 
20.1103.  The claims may not be reopened and allowed unless 
new and material evidence is presented.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA may 
reopen the claim and review its former disposition.  
38 U.S.C.A. § 5108.  

The Board must first determine whether the evidence is new 
and material.  New and material evidence means evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant and 
which by itself, or in connection with the evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  Evidence that is solely cumulative or 
repetitious in character will not serve as a basis for 
reconsideration of a previous decision.  Moreover, Hodge 
stressed that, under the regulation, new evidence that was 
not likely to convince the Board to alter its previous 
decision could be material if that evidence provided "a more 
complete picture of the circumstances surrounding the origin 
of the veteran's injury or disability, even where it will not 
eventually convince the Board to alter its rating decision."  
Id.  The Federal Circuit noted that "any interpretive doubt 
must be resolved in the veteran's favor" and that "the 
regulation imposes a lower burden to reopen than the Colvin 
test."  Hodge at 1361, N. 1.  In determining whether evidence 
is "new and material," the credibility of the new evidence 
must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992); but see, Duran v. Brown, 7 Vet. App. 216, 220 (1994) 
("Justus does not require the Secretary to consider the 
patently incredible to be credible").  
Hearing Loss and Tinnitus

The Board finds that the VA and private treatment records 
submitted after the November 1972 rating decision and the 
veteran's testimony are not so significant that they must be 
considered in order to fairly decide the merits of his claims 
for service connection for tinnitus and hearing loss.  Many 
of the submitted treatment records address complaints and 
disabilities unrelated to the veteran's claims.  While the 
most recent VA examination noted a hearing loss, this had 
been noted at the time of the November 1972 rating action 
which denied service connection for a hearing loss because 
there was no etiological link to his service.  The additional 
evidence contains no medical opinion or medical evidence 
etiologically linking the veteran's current hearing loss to 
his service or any incident therein.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  Moreover, recent evaluation did not find 
evidence of tinnitus, and the veteran has not indicated any 
current treatment for his hearing loss or tinnitus or alleged 
that there is any existent records showing any etiological 
links to his service.  Therefore, there is no new and 
material evidence to reopen these claims.  38 C.F.R. § 
3.156(a).

Back Disability

With regard to the issue of whether the veteran has submitted 
new and material evidence to reopen a claim of entitlement to 
service connection for a back disability, the Board finds 
that the November 1998 VA examination report which indicated 
the veteran's claims file had been reviewed, noted his 
history of a low back injury in service and diagnosed 
residual injury to the lumbosacral spine, is new and 
material. Therefore, there is new and material evidence to 
reopen the claim.  38 C.F.R. § 3.156(a).  38 U.S.C.A. § 5108.


Service Connection for PTSD and Low Back Disability

Factual Background Regarding PTSD

The veteran's service medical records are completely devoid 
of any evidence of any psychiatric complaints, findings, 
treatment or diagnosis.  A June 1972 VA psychiatric 
examination of the veteran showed no pertinent findings.

Treatment records from Six County, Inc., dating from May 1990 
to June 1993, show that he was diagnosed with PTSD.  A 
November 1990 progress note indicates that the veteran had 
been diagnosed with PTSD and was referred due to his 
depression.  Most of the assessments in the treatment records 
are related to his depression.  

During his November 1996 personal hearing, the veteran 
testified that, although his military occupational specialty 
(MOS) was for a clerk typist, he served in Vietnam as a 
helicopter gunner.  He admitted that his MOS was never 
changed but still insisted that he worked on a helicopter 
during his service in Vietnam.  He recounted once being 
trapped in a bunker during a mortar attack.  The day after he 
had scrapes and bruises with ringing in his ears.  The 
veteran further testified that he was initially seen at the 
Vet Center in Columbus, Ohio, and later sent to Six County.  
He was treated for PTSD from 1990 to 1995.  He testified that 
he has nightmares and memories of Vietnam that awaken him 
often in the night.  He also testified that he was 
hospitalized at a VA facility in Zanesville, Ohio, in 1992 
for an overdose of medication.  The veteran's wife testified 
that he was very moody and suicidal.

VA treatment records show that in December 1996 the veteran 
was seen for complaints of depression.  At that time, he was 
diagnosed with an adjustment disorder with depression and 
rule out PTSD.  

It was stated in a January 1997 Social Security 
Administration decision that the veteran was awarded benefits 
for coronary artery disease with residuals of myocardial 
infarction with unstable angina and residuals of mitral valve 
replacement surgery and hypertension. 

Following a March 1997 psychological evaluation conducted by 
Roger Wilcox, Ph.D., the veteran was diagnosed with PTSD and 
depressive disorder with anxious features.  Later that month, 
a medical advice request completed by C. Levin, Ph.D., 
revealed that the veteran was again diagnosed with PTSD and 
depressive disorder with anxious features.

Subsequent VA treatment records, dating from May to June 
1997, show that the veteran was treated primarily for 
depression and anxiety.

It was indicated in a November 1998 VA psychiatric 
examination report that the examiner reviewed the veteran's 
claims folder as well as interviewed the veteran.  The 
recorded the veteran's history regarding his inservice 
stressors and psychiatric treatment thereafter.  The veteran 
denied any further psychiatric treatment after his 1992 
hospitalization for an overdose of medication.  At the time 
of the examination, the veteran complained of depression and 
of being tired of being sick.  He was unable to recall the 
names of his friends that died during service.  He denied 
suicidal or homicidal ideation.  He complained of difficulty 
sleeping, social isolation, and recurrent intrusive and 
distressing  recollections of Vietnam.  He reported 
nightmares 2 to 3 times a month and occasional depression.  
During the interview, the veteran was alert and neat in 
appearance and talked coherently and relevantly.  His mood 
was less depressed and he denied any suicidal or homicidal 
ideation.  His affect was appropriate and he denied delusions 
or hallucinations.  He was oriented in three spheres and his 
memory for recent and remote events was fair.  His judgment 
and insight also appeared to be fair.  The diagnosis was 
depression.  The examiner noted that the veteran did not have 
any classic symptoms of PTSD at that time.

During the veteran's January 2001 Central Office hearing 
before the undersigned, the veteran contended that there were 
diagnoses of PTSD of record and that his service medical 
records should show that he received trauma with incoming 
mortar rounds.  The veteran testified that he was a door 
gunner in a helicopter during service in Vietnam despite the 
fact that his MOS showed him to be a supply clerk.  He denied 
receiving any Combat Infantry Medals for his service in 
Vietnam.  The veteran testified that Dr. Lewis first 
diagnosed him with PTSD in March 1997, but that he had been 
previously diagnosed in the late 1980's or early 1990's at 
the Vet Center.  He had been taking Prozac since 1997 for 
depression and had tried to commit suicide prior to that.  
The veteran believed that his most recent VA psychiatric 
examination was inadequate and that he should be provided 
another examination.  The veteran testified that he first 
sought psychiatric treatment in 1970 or 1971 with his private 
minister.  During his second marriage, he went to a marriage 
counselor but could not recall that counselor's name.  He 
believed that all obtainable medical records were on file 
except for the marriage counselor he had referred to. 

The veteran submitted copies letters written to his mother 
during his service in Vietnam and statement regarding his 
inservice stressors.

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303(a)(2000).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically 
addressing claims based on ionizing radiation exposure).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. 
at 495.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis, including the word 
"chronic."  38 C.F.R. § 3.303(b).  

If the disorder is not chronic, it may still be service 
connected if the disorder is observed in service or 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to any symptomatology.  Id. at 496-97.  
Again, whether medical evidence or lay evidence is sufficient 
to relate the current disorder to the inservice 
symptomatology depends on the nature of the disorder in 
question.  Id. 

Disorders diagnosed after discharge may still be service 
connected if all of the evidence, including pertinent service 
records, establish that the disorder was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of 10 percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including degenerative joint disease and 
psychoses).  

PTSD

After reviewing the evidence of record, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim.  Although he has previously been diagnosed with PTSD 
as evidenced in the March 1997 psychological evaluations and 
the Six County medical records, the most recent November 1998 
VA psychiatric evaluation finds no evidence that the veteran 
currently has PTSD.  Service connection is not in order in 
the absence of any residuals or evidence of a disability 
currently.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In reaching this conclusion, the Board finds the VA 
psychiatrist's November 1998 opinion more probative than the 
former evaluations and treatment records.  The Board first 
notes that the November 1998 opinion is based on a thorough 
review of his claims file, as well as a current evaluation of 
the veteran.  In contrast, the earlier treatment records and 
evaluations were based exclusively on the veteran's history 
and account of his inservice stressors.  Although the veteran 
finds these opinions regarding the etiology of the veteran's 
PTSD credible, they are less probative than the November 1998 
opinion for the above-stated reasons.

As noted previously, although the veteran is competent to 
provide evidence of visible symptoms, he is not competent to 
provide evidence that requires medical knowledge.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Moreover, as 
stated above, where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Therefore, the Board finds that the preponderance of the 
evidence is against his claim that he currently has PTSD as a 
result of inservice stressors.  

Back Disorder

With regard to the veteran's claim for service connection for 
a back disability, the Board finds that the preponderance of 
the evidence is against the veteran's claim.  In reaching 
this conclusion, the Board acknowledges the 1987 and 
subsequent treatment records that show the veteran's reported 
history of an inservice injury and back pain since service, 
as well as the November 1998 VA examiner's report stating 
that the claims file had been reviewed, noting the veteran's 
history and diagnosing residual injury to the lumbosacral 
spine.  However, all of the earlier examiners relied solely 
on the veteran's history, and the VA examiner, while stating 
that the claims file was reviewed, did not discuss the 
veteran's service medical records or provide any additional 
comment or opinion with regard to the diagnosis.  Medical 
history provided by a veteran and recorded by an examiner 
without additional enhancement or analysis is not competent 
medical evidence.  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  See also Reonal v. Brown, 5 Vet. App. 458, 460-461 
(1993). (A medical opinion based upon an incomplete and 
inaccurate history is of no probative value.).  Moreover, as 
noted before the veteran is not competent to offer an opinion 
on a matter that requires medical knowledge, such as a 
determination of etiology.  Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  Therefore, the Board finds 
more probative, the absence of any complaints, findings, 
treatment or diagnoses for a back disability in service or 
any complaints or treatment for such disability until almost 
twenty years later, than the veteran's recollections twenty 
years later and the physicians' reliance on his recollection 
in establishing an etiological link between his current 
disability and service.  The Board also finds more probative 
the treatment records from Medical Association of Cambridge, 
which show low back complaints of 4 to 5 days duration and 
without a noted history of inservice injury, as the veteran 
provided a history at that time for treatment purposes only 
and not at a time when he had initiated a claim.  Therefore, 
after weighing the probative value of all the evidence of 
record, the Board finds that the preponderance of the 
evidence is against his claim that his current back 
disability is a result of an inservice injury.

As noted above, VA is required to assist a claimant in 
obtaining evidence necessary to substantiate his claim, if 
there is a reasonable possibility that assistance would aid 
in substantiating the claim.  Although the veteran has 
indicated that there were further treatment records at the 
Vet Center and with a marriage counselor, he has been unable 
to give the RO the names and addresses to secure these 
records.  Moreover, the Board is persuaded that there is no 
reasonable possibility that these records, if existent and 
obtainable, would aid the veteran in substantiating his claim 
for PTSD.  The November 1998 opinion that the veteran had no 
current diagnosis of PTSD was based in large part on a 
thorough review of the record which included former diagnoses 
of PTSD.  With regard to his claim for service connection for 
a back disability, the veteran has been repeatedly given 
notice of the requirements to substantiate his claim and has 
not indicated that there are any other records existent or 
obtainable with regard to the issue.  Therefore, there is no 
further duty to assist the veteran in regard to these claims.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  

Likewise, although the Board has considered and denied the 
veteran's claims on grounds different from that of the RO, 
the appellant has not been prejudiced by the Board's 
decision, because the veteran has been notified of the 
evidence necessary for these claims and there is no further 
VA duty to assist the veteran with regard to these claims.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  To remand 
this case to the RO for further consideration of the issues 
would be pointless, and in light of the law cited above, 
would not result in a determination favorable to the 
appellant.


ORDER

New and material evidence not having been submitted, the 
veteran's claims for service connection for tinnitus and 
hearing loss are not reopened. 

New and material evidence has been submitted in the veteran's 
claim for service connection for a back disability and the 
claim is reopened.

Service connection for a back disability is denied.

Service connection for PTSD is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

